The appellant was charged with unlawfully carrying a pistol, tried and convicted, and his penalty fixed at a fine of $100 and sixty days imprisonment in the county jail.
The Assistant Attorney-General has made a motion to strike out the statement of facts and bills of exception and not consider them because they were filed more than twenty days after the adjournment of the court. Court adjourned on February 4, 1911. The bills of exception and statement of facts were not filed until March 4, 1911. The court granted a thirty day order after adjournment of court for filing bills of exception and statement of facts. It had no power or authority to do this. Twenty days was the full time. See Davis v. State, this day decided, and authorities there cited. The motion of the Assistant Attorney-General is therefore sustained, and said statement of facts and bills of exception are struck out and not considered.
There is no other question raised in the record that can be considered without a statement of facts and bill of exceptions. The *Page 87 
complaint and information, and proceedings under which appellant was convicted, are regular.
The judgment is therefore affirmed.
Affirmed.
[Rehearing denied June 23, 1911. — Reporter.]